Case 5:20-cv-01204-MWF-SP Document 21-9 Filed 08/18/20 Page 1 of 3 Page ID #:124




      1
      2
      3
      4
      5
      6
      7
      8
                          UNITED STATES DISTRICT COURT
      9                  CENTRAL DISTRICT OF CALIFORNIA
     10                      (Eastern Division - Riverside)
     11
     12
     13
     14
     15                                                CASE NO.: 5:20-cv-01204-MWF-SP
     16
                                                       The Honorable Michael W. Fitzgerald
     17
           James Rutherford
                        Plaintiff,
     18                                                [PROPOSED] ORDER ON
                           vs.
                                                       MOTION TO DISMISS [FRCP 12
     19    Naim Mtanios Younan; Naim
                                                       (b)1]
           Mtanios Younan as trustee; Nofa
     20
           Younan; Nofa Younan as
                                                       Hearing Date: September 21, 2020
     21    trustees of The Naim and Nofa
                                                       Time: 10:00 AM
     22    Younan Living Trust,
                       Defendants.
     23
     24
     25
     26
     27
     28
                     ORDER ON [PROPOSED] ORDER ON MOTION TO DISMISS [FRCP 12(b)1] - Page 1 -
Case 5:20-cv-01204-MWF-SP Document 21-9 Filed 08/18/20 Page 2 of 3 Page ID #:125




      1                                [PROPOSED] ORDER ON
      2                            MOTION TO DISMISS [FRCP 12(b)1]
      3
               The Motion to Dismiss filed by Defendants Naim Mtanios Younan;
      4
      5     Naim Mtanios Younan as trustee; Nofa Younan; Nofa Younan as trustee in
      6     this matter came on regularly for hearing before this Court.
      7        Having considered the moving and opposition papers, arguments, and all
      8     other matter presented to this Court, the Court finds that Plaintiff has failed
      9     to allege sufficient facts establishing standing as required by Chapman v.
     10     Pier 1 Imports (U.S.), Inc., 631 F.3d 939, 955 (9th Cir. 2009) for the
     11
            Plaintiff’s claim under the Americans with Disabilities Act.
     12
               IT IS HEREBY ORDERED that the DEFENDANTS' Motion to Dismiss
     13
            is GRANTED / DENIED, and the Complaint is hereby DISMISSED [with]
     14
     15
            [without] prejudice.

     16        Plaintiff and Defendants are ORDERED to visit the Site, with all counsel
     17     present, no later than __________________ , to have Plaintiff demonstrate
     18     the substance of his claim. The parties shall then file a Report, no later than
     19     __________________ .
     20        IT IS FURTHER ORDERED that because Plaintiff’s remaining claim
     21     concerns issues of state law only, this Court DECLINES to exercise
     22
            jurisdiction over such claim.
     23
               IT IS SO ORDERED
     24
               Dated: ___________
     25                                         ____________________________________
     26                                                       Hon. Michael W. Fitzgerald
     27
     28

     2067                       ORDER ON MOTION TO DISMISS [FRCP 12(b)1] - Page 2 -
Case 5:20-cv-01204-MWF-SP Document 21-9 Filed 08/18/20 Page 3 of 3 Page ID #:126


                                                                                   .

      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

     2067                    ORDER ON MOTION TO DISMISS [FRCP 12(b)1] - Page 3 -
